Citation Nr: 0826938	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-13 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for hepatitis C, for 
accrued benefits purposes.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active duty from January 1968 to January 
1986.  He died in April 2002.  

He filed a claim for service connection for hepatitis C in 
March 2002, but died before his claim could be decided.  In 
April 2003, the appellant - alleging she was his lawful 
surviving spouse - filed an application for reimbursement 
from accrued amounts due a deceased beneficiary.  An August 
2004 administrative decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, deemed her marriage to him valid and not 
legally impeded, and thus recognized her as his lawful widow 
for DIC claims.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 rating decision of the RO in Pittsburgh, 
Pennsylvania, which determined she is not entitled to service 
connection for the cause of his death and not entitled to 
service connection for hepatitis C, for purposes of accrued 
benefits.  

In January 2007, the Board remanded the claims for the cause 
of the veteran's death and for service connection for 
hepatitis C, for accrued benefits purposes, for additional 
development and consideration.  In May 2008, the AMC issued a 
supplemental statement of the case (SSOC) continuing to deny 
these claims and returned the file to the Board for further 
appellate review.  

As such, the issues on appeal include service connection for 
the cause of the veteran's death and service connection for 
hepatitis C, for accrued benefits purposes.  




FINDINGS OF FACT

1.  The veteran died in April 2002 from hemorrhagic shock 
induced by liver failure as a result of chronic hepatitis C.  

2.  The veteran's liver failure was the result of hepatitis C 
that was etiologically related to his active duty service.  

3.  At the time of his death, the veteran had a pending claim 
for service connection for hepatitis C.

4.  The evidence in the veteran's claims file at the time of 
his death established that he had hepatitis C that was 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is established.  38 U.S.C.A. §§ 101(16), 1110, 1131, 1310, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.5, 3.303, 
3.312 (2007).

2.  The criteria for service connection for hepatitis C, for 
accrued benefits purposes, have been met.  38 U.S.C.A. §§ 
1110, 1131, 5107, 5121 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.1000 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death

The law provides dependency and indemnity compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability or disabilities incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause the veteran's death.  
For a service-connected disability to be the cause of death 
it must singly or with some other condition be the immediate 
or underlying cause; or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312; Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A.           §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection in the context of this claim, once the death of 
the veteran has been established, there must be medical 
evidence, or in certain circumstances competent lay evidence, 
of in-service occurrence or aggravation of a disease or 
injury leading to death within the regulatory scheme; and 
competent medical evidence of a nexus between an in-service 
injury or disease and death.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

Simply put, to establish her entitlement to death benefits, 
the appellant must somehow link the veteran's death to his 
military service.  Cf. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
(November 30, 1998).

In this case, the evidence shows that the veteran died as a 
result of hepatitis C which he contracted while on active 
duty.  A private medical report from July 2002 indicates his 
death was due to "multiple organ failure on the base of 
advanced liver cirrhosis induced by a hepatitis C."  In 
addition, a report on his death prepared by the U.S. 
Consulate General in Germany indicates he died of hemorrhagic 
shock induced by liver failure.  The appellant contends the 
hepatitis condition from which he was diagnosed in service 
and the hepatitis C condition for which he died in April 2002 
are the same.

At the time of his death, the veteran was service connected 
only for hearing loss, which was posthumously granted in an 
August 2004 rating decision for accrued benefit purposes.  
But the record shows that he also incurred hepatitis C while 
on active duty.  Of particular relevance, his service medical 
records (SMRs) show that he was hospitalized in October 1969 
for infectious hepatitis.  Complicating the analysis of this 
claim, however, is that a specific test for hepatitis C was 
not available until around 1989.  While hepatitis is now able 
to be distinguished among various types, such as Types A, B, 
or C, such explicit distinctions did not exist when the 
veteran was initially diagnosed with "infectious" hepatitis 
in 1969.  

Nevertheless, an April 2008 VA examination report notes that 
the veteran had direct contact with bodily fluids, a risk 
factor for hepatitis C.  Indeed, lab reports in his SMRs 
showed he contracted gonorrhea multiple times during service, 
from 1970 to 1973.  Furthermore, a liver function test in 
November 1985 showed elevated levels of liver-associated 
enzymes, thereby suggesting the presence of hepatitis C..

In April 2008, a VA physician explained that he could not 
give an opinion on whether the veteran's infectious hepatitis 
diagnosed in service in 1969 was in fact hepatitis C without 
speculating.  Nonetheless, and most significantly, the 
physician opined that it is as likely as not that the 
veteran's hepatitis C was related to military service.  This 
provides competent medical evidence sufficiently linking the 
veteran's cause of death from liver failure, due to hepatitis 
C, to his military service, in light of direct contact with 
bodily fluids and elevated liver enzymes, discussed above.  
See Hickson, 12 Vet. App. 253.  And there is no disputing 
that his underlying cause of death from liver failure was due 
to hepatitis C.

Consequently, resolving all reasonable doubt in the veteran's 
favor, Board finds that service connection is warranted for 
the cause of the veteran's death.  See Ashley v. Brown, 6 
Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).

II.  Service Connection for Hepatitis C, for Accrued Benefits 
Purposes

The appellant contends that she is entitled to service 
connection for hepatitis C, for accrued benefits purposes.  
In this context, the law provides that, upon the death of a 
veteran, a surviving spouse may be paid periodic monetary 
benefits to which the veteran was entitled at the time of the 
veteran's death, and which were due and unpaid for a period 
not to exceed two years, based on existing rating decisions 
or other evidence that was on file when he died.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2007).  By statute, 
the appellant takes the veteran's claims as they stood on the 
date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. 
Cir. 1996).

Effective January 29, 2007, VA amended 38 C.F.R. § 3.1000 to 
ensure consistency with section 104 of the Veterans Benefits 
Act of 2003 ("the Act"), Public Law 108-183, which amended 38 
U.S.C. § 5121, with respect to payment of certain accrued 
benefits upon the death of a beneficiary.  Accrued Benefits, 
71 Federal Register 78,368-78,369 (Dec. 29, 2006).  Regarding 
the claim at issue, both the death of the appellant and the 
filing of the appellant's claim occurred prior the Act 
becoming law on December 16, 2003.  So, the previous two-year 
limitation on the benefit-payable period would still apply to 
the instant claims.  

For a claimant to prevail on an accrued benefits claim, the 
record must show that (i) the appellant has standing to file 
a claim for accrued benefits, (ii) the veteran had a claim 
pending at the time of death, (iii) the veteran would have 
prevailed on the claim if he had not died; and (iv) the claim 
for accrued benefits was filed within one year of the 
veteran's death.  38 U.S.C.A. § 5121, 5101(a) (West 2002); 
38 C.F.R. § 3.1000 (2007); Jones v. West, 136 F.3d 1299 (Fed. 
Cir. 1998).  The Board notes that the appellant's April 2003 
claim for accrued benefits for service connection for 
hepatitis C appears to have been timely filed, within one 
year of the veteran's death in April 2002.  38 C.F.R. § 
3.1000(c).  

Generally, only evidence contained in the claims file at the 
time of the veteran's death will be considered when reviewing 
a claim for accrued benefits.  This includes service 
department and VA medical records, which are considered to be 
constructively in the claims file at the date of death, even 
though they may not physically be in the file until after 
that date.  Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  
See also VAOPGCPREC 6-93 (August 9, 1993) and 12-94 (May 2, 
1994) and Conary v. Derwinski, 3 Vet. App. 109 (1992) 
regarding certain financial information.

In addressing whether the appellant warrants entitlement to 
accrued benefits due and owing to the veteran, the Board will 
incorporate the facts as set forth previously in this 
decision.  At the time of his death, the veteran had a claim 
pending for service connection for hepatitis C, which gives 
rise to the appellant's subsequent claim for accrued 
benefits.  Liberally construing the regulations and evidence, 
and especially considering that service connection for the 
cause of the veteran's death has been granted by virtue of 
this decision, based on the finding that the veteran 
contracted hepatitis C in service, the Board also finds that 
the appellant's claim for service connection for hepatitis C, 
for accrued benefits purposes, is also warranted.

In light of the favorable outcome with respect to both 
claims, there is no need to discuss whether VA has satisfied 
its duties pursuant to the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. § 5100 et seq.  In other words, the Board 
finds that no further notification or assistance would be 
helpful, and deciding the appeal at this time is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to service connection for hepatitis C, for 
accrued benefits purposes, is granted.



____________________________________________
DOUGLAS E MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


